Case 19-40893      Doc 73-1     Filed 05/18/20 Entered 05/18/20 21:34:20              Desc Proposed
                                      Order Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY
                         COURT FOR THE EASTERN DISTRICT OF
                               TEXAS SHERMAN DIVISION

  IN RE:                                            §
                                                    §
  FRANK MCLAIN MORGAN                               §          CASE NO. 19-40893
                                                    §
       Debtor                                       §          CHAPTER 13

                ORDER EXTENDING DEBTOR’S TIME TO
       FILE OBJECTION TO PROOF OF CLAIM # 5 FILED BY SFMC, LP
               DBA SERVICE FIRST MORTGAGE COMPANY


        On consideration of the “Expedited Motion to Extend Debtor’s Time to File

 Objection to Proof of Claim # 5 Filed by SFMC, LP DBA Service First Mortgage

 Company” filed on May 18, 2020 by Debtor, it is:

        ORDERED that the time for Debtor to file an objection to Proof of Claim # 5 filed by

 SFMC, LP DBA Service First Mortgage Company is extended to July 20, 2010.
